

117 HR 2518 IH: Producing Responsible Energy and Conservation Incentives and Solutions for the Environment Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2518IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mrs. Hinson (for herself, Mr. Feenstra, Mrs. Miller-Meeks, and Mrs. Fischbach) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo leverage incentives for the adoption of costly precision agriculture technology, and for other purposes.1.Short titleThis Act may be cited as the Producing Responsible Energy and Conservation Incentives and Solutions for the Environment Act or the PRECISE Act. 2.Conservation loan and loan guarantee programSection 304 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1924) is amended—(1)in subsection (b)(3), by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively, and inserting after subparagraph (E) the following:(F)the adoption of precision agriculture practices, and the acquisition of precision agriculture technology;;(2)in subsection (d)—(A)in paragraph (2), by striking and;(B)in paragraph (3), by striking the period and inserting ; and; and(C)by adding at the end the following:(4)producers who use the loans to adopt precision agriculture practices or acquire precision agriculture technology, including adoption or acquisition for the purpose of participating in the environmental quality incentives program under subchapter A of chapter 4 of subtitle D of title XII of the Food Security Act of 1985.;(3)in subsection (e), by striking paragraph (2) and inserting the following:(2)90 percent of the principal amount of the loan in the case of—(A)a producer that is a qualified socially disadvantaged farmer or rancher or a beginning farmer or rancher; or(B)loans that are used for the purchase of precision agriculture technology. ; and(4)in subsection (f)—(A)by striking (f) Administrative provisions.—The Secretary and inserting the following:(f)Administrative provisions(1)Geographic diversityThe Secretary; and(B)by adding after and below the end the following:(2)Coordination with NRCSIn making or guaranteeing loans under this section, the Secretary shall ensure that there is coordination between the Farm Service Agency and the Natural Resources Conservation Service. .3.Assistance to rural entitiesSection 310B(a)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(a)(2)) is amended—(1)by striking and at the end of subparagraph (C);(2)by striking the period at the end of subparagraph (D) and inserting ; and; and(3)by adding at the end the following:(E)expanding precision agriculture practices, including by financing equipment and farm-wide broadband connectivity, in order to promote best-practices, reduce costs, and improve the environment..4.Environmental Quality Incentives Program(a)DefinitionsSection 1240A(6)(B)(v) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(6)(B)(v)) is amended by inserting (including the adoption of precision agriculture practices and the acquisition of precision agriculture technology) after planning.(b)Payments(1)Other paymentsSection 1240B(d)(6) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)(6)) is amended—(A)by striking A producer shall and inserting the following:(A)Payments under this subtitleA producer shall; and(B)by adding at the end the following:(B)Conservation loan and loan guarantee program payments(i)In generalA producer receiving payments for practices on eligible land under the program may also receive a loan or loan guarantee under section 304 of the Consolidated Farm and Rural Development Act to cover costs for same practices on the same land.(ii)Notice to producerThe Secretary shall inform a producer participating in the program in writing of the availability of a loan or loan guarantee under section 304 of the Consolidated Farm and Rural Development Act as it relates to costs of implementing practices under this program..(2)Increased payments for high-priority practicesSection 1240B(d)(7) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)(7)) is amended, in the subsection heading, by inserting State-determined before high-priority.(3)Increased payments for precision agricultureSection 1240B(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)) is amended by adding at the end the following:(8)Increased payments for precision agricultureNotwithstanding paragraph (2), the Secretary may increase the amount that would otherwise be provided for a practice under this subsection to not more than 90 percent of the costs associated with adopting precision agriculture practices and acquiring precision agriculture technology..(c)Conservation incentive contractsSection 1240B(j)(2)(A)(i) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(j)(3)(A)(i)) is amended by inserting (which may include the adoption of precision agriculture practices and the acquisition of precision agriculture technology) after incentive practices. 5.Conservation Stewardship Program(a)Conservation stewardship paymentsSection 1240L(c)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(c)(3)) is amended to read as follows:(3)ExclusionsA payment to a producer under this subsection shall not be provided for conservation activities for which there is no cost incurred or income forgone by the producer..(b)Supplemental payments for resource-Conserving crop rotations and advanced grazing managementSection 1240L(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(d)) is amended—(1)in the subsection heading, by striking and advanced grazing management and inserting , advanced grazing management, and precision agriculture;(2)in paragraph (2)—(A)in subparagraph (A), by striking ; or and inserting a semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(C)precision agriculture.; and(3)in paragraph (3), by striking or advanced grazing management and inserting , advanced grazing management, or precision agriculture.6.Delivery of technical assistanceSection 1242(f) of the Food Security Act of 1985 (16 U.S.C. 3842(f)) is amended by adding at the end the following:(6)Soil health planningThe Secretary shall emphasize the use of third-party providers in providing technical assistance for soil health planning, including planning related to the use of cover crops, precision conservation management, comprehensive nutrient management planning, and other innovative plans..